32DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicant argues on pages 9-11 that the Weeber et al. (US 2010/0097569) “Weeber Reference” does not disclose or suggest “wherein, the first and second diffractive patterns have non-harmnonic periodicities so that a second order diffraction through the first diffractive pattern produces a focus that is offset from the near focus for extending an effective depth of the near focus” of claim 2 and “first and second diffraction patterns being superimposed over the common aperture and having a non-harmonic periodicities so that a second order diffraction through the first diffractive pattern produces of a focus that is offset from the near focus for extending an effective depth of the near focus” of claim 8. 
This argument is considered persuasive, therefore the Examiner has withdrawn the previous rejection to Weeber et al., and accordingly, a second non-final is issued below.
Applicant’s amendments filed 11/11/2020 have overcome the previous claim objections in regards to claim 2, as well as the 112(b) rejections to claims 2-7.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (US 2017/0227789) in view of Bandhauer et al. (US 2006/0098162).
Referring to claims 2 and 8, Ando et al. discloses an intraocular lens comprising (paragraph 3): a diffractive structure formed in one of the surfaces of the base refractive structure including overlapping first and second diffractive patterns over a common aperture(paragraph 55) for producing second and third optical powers(paragraph 55): the second optical power being an uneven division of the third optical power(paragraph 218, and Figs. 14A-14C, Example 9): wherein, the first and second diffractive patterns convey the first optical power through zero order diffraction for forming a distance focus(Fig. 14A-C, paragraph 159), wherein, the first and second diffractive patterns convey the second and third optical powers through a first order diffraction for forming, in combination with the first optical power, respective intermediate and near foci, and wherein, the first and second diffractive patterns have non-harmonic(different) periodicities so that a second order diffraction through the first diffractive pattern produces a focus that is offset from the near focus for extending an effective depth of the near focus.
Ando et al. lacks a detailed description of the base refractive structure having anterior and posterior surfaces that are shaped for producing a first optical power.
Bandhauer et al. discloses a lens in Fig. 3, with a base refractive structure(C301, C302, C303)  having anterior and posterior surfaces that are shaped for producing a first optical power (Figs. 3 or 17).  The base refractive structure is also configured for diffractive patterns(for example, echelettes 330) to 
It would have been obvious for a purpose of ordinary skill in the art before the effective filing date of the invention to modify the lens of Ando et al. to comprise a base refractive structure having anterior and posterior surfaces shaped to produce a first optical power as it is known in the art to have a refractive base that provides an optical power as taught in Bandhauer et al. for the purpose of providing vision correction to the patient by controlling how the light entering the eye is distributed. 
Referring to claims 4 and 10, Ando et al. discloses step heights. Ando et al. lacks a detailed description of the step heights of the second diffractive pattern being varied more than the step heights of the first diffractive pattern as a function of the radial distance from the optical axis.
Bandhauer et al. discloses a lens in the same field of endeavor with phase plate (diffractive patterns) relationships that are maintained by varying the step size between adjacent zones plates(paragraph 114) for the purpose of increasing the amount of energy into the diffractive order. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the step heights of first and second diffractive patterns of Ando et al. to vary (the step heights of the second diffractive pattern being varied more than the step heights of the first patterns) various steps heights as s function of the radial distance from the optical axis as taught in Bandhauer et al. in order to increase the amount of energy into the diffractive order. As it would only take routine skill in the art to vary the step heights/diffractive patterns depending on the vision correction required by the patient. 
Referring to claims 5 and 9, Ando et al. lacks a detailed description of the step heights of the second diffractive pattern are varied more than the step heights of the first diffractive pattern as a function of the radial distance from the optical axis, and wherein the distance focus is arranged to receive an increasing portion of optical energy transmitted through the common aperture as a function 
Bandhauer et al. discloses a lens in the same field of endeavor with phase plate (diffractive patterns) relationships that are maintained by varying the step size between adjacent zones plates(paragraph 114) for the purpose of increasing the amount of energy into the diffractive order. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the step heights of first and second diffractive patterns of Ando et al. to vary the various steps heights as s function of the radial distance from the optical axis as taught in Bandhauer et al. in order to increase the amount of energy into the diffractive order. As it would only take routine skill in the art to vary the step heights/diffractive patterns depending on the vision correction required by the patient. 
Referring to claims 6-7 and 11-12, Ando et al. lacks a detailed description of the step heights are varied as functions of their radial distance from the optical axis, and the functions differ over different ranges of the radial distance and the step heights of at least one of the diffraction patterns vary in a non-progressive manner with the radial distance.
Referring to claim 5, Bandhauer et al. discloses a lens in the same field of endeavor with phase plate (diffractive patterns) relationships that are maintained by varying the step size between adjacent zones plates(paragraph 114) for the purpose of increasing the amount of energy into the diffractive order. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the step heights of first and second diffractive patterns of Ando et al. to vary the various steps heights as s function of the radial distance from the optical axis as taught in Bandhauer et al. in order to increase the amount of energy into the diffractive order. As it would only take routine 
Referring to claim 13, as modified by claim 8 above, Modified Ando et al. discloses first and second optical powers. 
Modified Ando et al.  lacks a detailed description of the second optical power contributed by the first diffractive pattern is approximately 1.6 diopters and the third optical power contributed by the second diffractive pattern is approximately 3.1 diopters.  
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the optical powers provided by the first and second diffractive patterns to be 1.6 and 3.1 diopters respectively in order to provide the patient with appropriate vision correction. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448.  The examiner can normally be reached on MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/TIFFANY P SHIPMON/               Examiner, Art Unit 3774                                                                                                                                                                                         

/Jennifer Dieterle/               Supervisory Patent Examiner, Art Unit 3774